Citation Nr: 1817710	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-06 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Deborah Butler, Attorney


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from February 1950 to February 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of October 2014 (hepatitis) and January 2015 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In his substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge of the Board.  See VA Form 9, Appeal to Board of Veterans' Appeals, received March 2015.  However, in February 2018, the Veteran's representative submitted a form indicating that the Veteran wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704 (e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review. 

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issues on appeal.

Initially, the Board notes that it has been determined that the Veteran's service treatment records are unavailable.  See Correspondence from national Personnel Records Center (NPRC) dated June 2017.  The June 2017 NPRC correspondence informed the Veteran that his service treatment records were likely destroyed by a fire in July 1973.  The correspondence further informed the Veteran that there are alternate record sources available that may contain information which can be used to reconstruct service record data lost in the fire.  Enclosed with the correspondence was an NA From 13038, Certification of Military Service, however, the correspondence did not request that the Veteran complete a National Archives (NA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire About Military Service).  The RO also failed to advise the Veteran of alternative documents that he may submit to support his claim.  See VA Manual M2-1MR, Part III, Chapter 2, Section E.  Accordingly, a remand is required so that the Veteran can be informed of alternative evidence to support his service connection claim, and to obtain the necessary information to attempt to recreate the information missing in the Veteran's file.

Additionally, in a November 2017 correspondence, the Veteran presented the theory that his hepatitis C is the result of drinking contaminated water during the Korean War.  The record does not reflect that the Veteran has been provided a hepatitis C questionnaire.  The Veteran has been provided a 38 U.S.C. § 5103 notice, but it does not appear to have included the hepatitis C questionnaire.  The RO should give the Veteran the opportunity to complete and submit a VA questionnaire on Risk Factors for Hepatitis.   

Further, the Veteran related that, after he contracted hepatitis C during the Korean War, he was hospitalized in Korea for three to four weeks and then transferred to a hospital in Japan for a month.  Inpatient clinical records, as opposed to outpatient clinical records, are generally stored separately from service medical treatment records.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, 2.A.1.  While it is unclear as to the nature of the Veteran's treatment (outpatient versus inpatient), the Board finds that the AOJ must contact the National Personnel Records Center (NPRC) and any other appropriate facility to request the identified records.  

As to the Veteran's appeal for a higher initial rating for service-connected PTSD, the Veteran was most recently provided a VA examination in December 2014.  The Veteran's representative, in the November 2017 correspondence, requested that the Veteran be provided a new VA PTSD examination in order to determine the current nature and severity of the Veteran's service-connected PTSD.  The Veteran's representative stated that the Veteran's service-connected PTSD has increased in severity since his last VA examination.  In light of the Veteran's representative's assertions and other evidence received since the December 2014 VA examination, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's PTSD may be determined.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet., App. 121, 124 (1994) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

The Board further notes that the October 2014 rating decision reflects that the RO reviewed the Veteran's VA treatment records from the Houston VAMC from May 5, 2005 through June 24, 2011.  However, the Veteran's claims file does not contain VA treatment records from the Houston VAMC.  Additionally, the Veteran stated that he has received treatment at the VA Jamaica Plain Campus.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with notice that meet the requirements under 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. §  3.159(e), including (a) the identity of specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain the records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  Specifically, the Veteran must be notified of the unavailability of his service treatment records and service personnel records, and informed of alternative sources of evidence he may provide to support his claim, including VA military files, statements from service medical personnel, buddy statements, employment physical examination reports, medical evidence from civilian/private medical providers by whom the Veteran was treated, and pharmacy prescription records, etc.  The Veteran must also be asked to fill out the National Archives (NA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) and the NA Form 13075 (Questionnaire about Military Service).  The Veteran and his representative must be given an opportunity to respond.  

2.  If the Veteran completes and returns the NA Form 13055 and NA Form 13075 as requested above, the RO should contact the Records Reconstruction Unit of the NPRC, or any other appropriate agency or department, supply the Veteran's completed NA Form 13055 and 13075, and request an additional search from alternate sources, including the Surgeon General's Office (SGO) records, sick reports and any other sources.  All efforts to obtain these records should be documented and any negative response should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c) (2).  

3.  Contact the Veteran and ask that he clarify the dates of treatment/hospitalization at the hospitals in Korea and Japan during his active service.  Thereafter, contact the NPRC and any other appropriate facility to request the identified clinical records.  All efforts to locate such records must be documented in the claims file and the Veteran notified accordingly to any negative response.     

3.  Send the Veteran a letter with a hepatitis C risk factor questionnaire.  Ask him to complete and return the questionnaire.  

4.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Houston VAMC, to include from May 5, 2005 through June 24, 2011, and from the VA Jamaica Plain Campus.  

5.  After the above development, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The record and a copy of this remand must be made available to the examiner.  The examination must include all testing deemed necessary by the examiner in conjunction with this request.  The examiner should conduct a mental status examination of the Veteran and report all manifestations related to the Veteran's PTSD.

A complete rationale for all opinions must be provided.  

6.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.      

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).

